Title: Thomas Jefferson to John Graham, 19 July 1816
From: Jefferson, Thomas
To: Graham, John


          
            Sir
            Monticello July 19. 16.
          
          I take the liberty in which you have so often & so kindly indulged me of requesting you to send the inclosed to mr Appleton by the first safe conveyance by which you may send official dispatches to him, and with my assurance of a due sense of this favor accept those of my great esteem & respect.
          Th: Jefferson
        